Citation Nr: 1343120	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  04-40 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1975 to May 1975.  He died in February 1989; the appellant claims as the Veteran's surviving spouse.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In connection with the appeal, the appellant testified before a Member of the Board at a hearing in Washington, D.C., in March 2005.  A transcript of the hearing is associated with the claims files.  The appellant was informed by letter dated in April 2012 that the individual who presided at the hearing was no longer an employee of the Board.  She was also informed of her options for another Board hearing.  The appellant responded that she did not wish to appear at an additional hearing. 

This case was before the Board in January 2010, at which time the issues on appeal were denied.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  

The appeal was again denied by the Board in June 2012; the appellant appealed to the Court.  In February 2013 the Court granted the parties' joint motion for remand and returned the appeal to the Board.  In November 2011, the Board referred the case to the Veterans Health Administration (VHA) for an advisory medical opinion. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the most recent joint motion for remand, the parties agreed that the Board did not adequately address the appellant's testimony that the Veteran was in and out of the hospital for asthma and that he had chronic history of bronchial pneumonia.  Specifically, the parties agreed that the Board failed to address the content of that testimony to the extent that it might be competent to demonstrate continuity of symptoms.

The Board further notes that in a September 2013 brief, the appellant's representative argued that VA must fulfill its duty to assist and request missing VA treatment records.  In that regard, the representative noted that in response to the RO's request for treatment records from May 1975 to February 1989, the Washington VA Medical center appears to have searched only for records dating from January 1980.  The representative further pointed out that an additional response from the VAMC indicated that there was no record of treatment of the Veteran.  He urged that the case be remanded for an additional search for the outstanding records.

The representative additionally argued that the Veterans Health Administration opinion obtained in December 2011 was not adequate.  Specifically, he asserted that the physician's rationale was insufficient to the extent that she merely stated that community acquired pneumonia was a common phenomenon and that  pneumococcal pneumonia was the most common cause of community acquired pneumonia.  He argued that merely because a condition was common did not mean that the condition was not related to service.  He further maintained that the physician did not adequately address the appellant's lay statements concerning the Veteran's difficulties with asthma and pneumonia in the years following service.  

Finally, the Board notes that the Appellant's attorney submitted additional arguments and evidence in December 2013 while the appeal was pending at the Board.  The additional evidence consisted of a Declaration dated November 16, 2013, signed by the appellant.  Neither the appellant nor her attorney waived RO consideration of this evidence.  As such, it must be considered by the RO before the Board is able to consider it on appeal.  See 38 C.F.R. § 20.1304(c) (2013).

The Board notes that further development and adjudication of the appellant's claim of entitlement to service connection for the cause of the Veteran's death may provide evidence in support of her claim for DEA.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined.
In light of the above discussion, the Board finds that potentially outstanding VA records should be sought, and that an additional opinion regarding the cause of the Veteran's death should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make an additional request for treatment records from the Washington DC VAMC for the period from May 1975 to February 1989.  The search should include any retired or archived records.  

If no records are available, such should be specifically noted in the claims file.

2.  Following completion of the above action, forward the claims file to a pulmonologist or a physician with the requisite expertise to opine on matters of pulmonology.  The claims folder should be forwarded to the physician for review.  

The physician should be requested to review the medical evidence as well as the appellant's March 2005 testimony regarding respiratory illness experienced by the Veteran in the years following service, and the November 16, 2013 Declaration submitted by the appellant's attorney in December 2013.  

Following review of the claims file, to include the appellant's lay statements concerning the Veteran's treatment for respiratory illness during the years following service, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's cause of death was related to service, to include the documented pulmonary disorders he experienced in 1975.

In discussion the rationale underlying his or her opinion, the physician should specifically comment on the contention that the Veteran had asthma chronically and continuously following service.  

The complete rationale for all opinions expressed should be set forth in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3.  Upon completion of the action above, review the physician's report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


